DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 7/30/2020. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 10/761,946. Although the claims at issue are not identical, they are not patentably distinct from each other. See claim chart below:


10/761,946
16/944,015
    1.  One or more computer-readable storage media storing computer-executable instructions for causing a computing system to perform processing to facilitate database recovery at a slave database system node, the slave node in communication with a master database system node, the processing at the master node comprising: 

receiving a transaction identifier from the slave node, the transaction identifier associated with a database transaction executed at least in part at the slave node and useable to identify the database transaction from among a plurality of transactions executed in a database system comprising the master node and the slave node;  

assigning a commit identifier to the transaction, the commit identifier representing a state of the database system and useable to order at least a portion of the plurality of transactions;  
storing in memory the transaction identifier and the commit identifier in a manner indicating that the commit identifier was assigned to the transaction having the transaction identifier, the storing providing an in-memory reference, wherein the transaction identifier and the commit identifier are stored in an in-memory structure storing as elements a plurality of associations between transaction identifiers and their assigned commit identifiers;  

writing a commit log entry indicating the assignment of the commit identifier to the transaction, the commit log being different than the in-memory structure;  

sending a commit communication to the slave node, wherein the in-memory reference is persisted in memory for at least a first period of time after the writing a commit log entry and after the sending a commit communication;  

receiving a communication from the slave node comprising the transaction identifier, the communication from the slave node indicating that the master node can remove the transaction identifier and its associated commit identifier from the in-memory structure; and 

removing the transaction identifier and its associated commit identifier from the in-memory structure in response to the communication from the slave node. 
1.  A computing system comprising: 
one or more hardware processors; one or more memories coupled to the one or more hardware processors; and one or more computer-readable storage media comprising computer-executable instructions that, when executed, cause the computing system to perform operations comprising: 

receiving an operation to create, modify, or delete an object stored by the computing system, wherein the object is not a relational database table;  




















sending a commit request to a node of a relational database system to commit a transaction comprising the operation, the request comprising a transaction identifier for the transaction;  


writing a log entry associated with the transaction and comprising the transaction identifier to a log;  



after the computing system has been restarted, reading the log and identifying one or more uncommitted transactions in the log, the one or more uncommitted transactions comprising the transaction;  

sending a request to the node of the relational database system for a commit status of the transaction; and
 receiving commit status information from the node of the relational database system for the transaction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al.,
U.S. Patent Application Publication No.: 2013/0332927 (Hereinafter “Tang”), and further in view of Zwilling, U.S. Patent Application Publication No. 2012/0109895 (Hereinafter “Zwilling”).
	Regarding claim 1, Tang teaches, a computing system comprising: 
one or more hardware processors; one or more memories coupled to the one or more hardware processors (Tang [0010]: memory and processor); and 
one or more computer-readable storage media comprising computer-executable instructions that, when executed, cause the computing system to perform operations comprising (Tang [0009]: data storage): 
receiving an operation to create, modify, or delete an object stored by the computing system, wherein the object is not a relational database table (Tang [0108]: Transaction Identity Management is responsible for assigning a unique identifier to each transaction, which can be implemented by tables, in order to distinguish transactions, and to facilitate the transaction management.  Transaction identity management module 0444 is responsible for transaction management in the disclosed invention. …  The resource consumption differs for different transactions.  Transaction scheduler 0442 determines the priority level of transaction according to the resources a transaction may consume.  This is implemented by contract algorithm in the disclosed invention.  Transaction scheduler 0442 determines whether the transaction can be executed based on the resource state information in resource manager 043, as well as the location of VM (i.e. which VM 051 in which slave 05) the transaction can be performed.  Transaction router 0443 transmits transaction to running slave 05 using routing protocol.  If there are two virtual machines 051 running on the same host, shared memory can be used to upload information.  Transaction Router 0443 is connected to the transaction implementation module 055 in slave 05.);  
sending a commit request to a node of a relational database system to commit a transaction comprising the operation, the request comprising a transaction identifier for the transaction (Tang [0108]: Transaction Lifecycle Management module 0445 is responsible for the whole lifecycle of transaction, from transaction arrival, transaction refuse, transaction execution, to transaction commit or transaction roll back.  Transaction two-phase commit management is responsible for managing the two-phase commit of transaction.  Since the disclosed invention uses a resource state machine 0433 to determine whether the transaction can be executed, the probability to roll back a transaction is very low.  Since data sources in the disclosed invention are a data table or file system, both of which do not support two-phase commit, the disclosed invention uses a method of file lock and backup to ensure transaction atomicity and isolation, thus supports two-phase commit.  Transaction scheduler 0442 schedules transaction.  It first determines the priority level of transaction through contract algorithm.);
writing a log entry associated with the transaction and comprising the transaction identifier to a log (Tang [0184]: When the transaction is executed, transaction state can be set to success or failure state, and clear the transaction log. Specific process is as follows: A database management system, comprising a log manager component configured to generate one or more log records in a logical log record format relating to a transaction operating on data in at least one data store; and wherein information relating to reversal of the transaction is discarded in response to commitment of the transaction.
Tang does not clearly teach, after the computing system has been restarted, reading the log and identifying one or more uncommitted transactions in the log, the one or more uncommitted transactions comprising the transaction; However Zwilling [0066] teaches, “Additionally, a standalone field can be set to "true" when the transaction was not part of a two-phase commit transaction.  If this field is set to "true," the transaction log can be regarded as contiguous and contained in the current log arena (e.g., no commit records, as described below).  Otherwise, a master transaction identifier field can identify the transaction identifier for the corresponding master transaction, and a master commit log sequence number (LSN) field can identify the progress of the master transaction.”
sending a request to the node of the relational database system for a commit status of the transaction (Zwilling [0061] as illustrated in FIG. 1, a transaction T1 enters an active phase upon a begin transaction event 100 (e.g., at time t10). Subsequently, transaction T1 can request to commit at event 110 (e.g., at time t20), at which time transaction T1 enters a commit preparation phase for validation and/or any other operations that are to be performed prior to commitment of transaction T1. Transaction T1 then enters a log writing phase upon completion of the commit preparation phase (e.g., at time t30), after which transaction T1 commits at event 115 (e.g., at time t40).); and 
	receiving commit status information from the node of the relational database system for the transaction (Zwilling [0047]: “In another embodiment, a method for maintaining a database recovery system includes receiving information relating to a transaction operating on data in at least one in-memory data store, logging the transaction in one or more log records according to a logical log record format, discarding reversal information relating to the transaction in response to commitment of the transaction, and preventing writing of data corresponding to one or more uncommitted transactions to at least one corresponding persistent data store.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tang et al. to the Zwilling’s system by adding the feature of in-memory database recovery. The references (Tang and Zwilling) teach features that are analogous art and they are directed to the same field of endeavor, such as database resources. Ordinary skilled artisan would have been motivated to do so to provide Tang’s system with enhanced database transactions. (See Zwilling [0047], [0066], [0111-0112]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
	Regarding claim 2, the computing system of claim 1, wherein the commit status information comprises a commit timestamp for the transaction (Zwilling [0102]: Put another way, the insert/delete operation is deferred until transactions with older commit timestamps have been fully applied and committed and the current transaction is at the top of the compact list of applied transactions.).
Regarding claim 3, the computing system of claim 2, the operations further comprising: 
associating the commit timestamp for the transaction with the transaction (Zwilling [0112]: This delay in visibility can be achieved by maintaining a "visibility high watermark," which is the last commit timestamp that has been acknowledged to the user and therefore can be safely shown to readers on the secondary.  In one example, readers on the secondary can initiate a read-only transaction with this visibility watermark as its timestamp to avoid seeing any of the later changes already applied (e.g., changes that have logically committed but not yet visibly committed).) in an in- memory reference (Zwilling [0032]: An in-memory database can be designed and implemented to manage data stored in a corresponding computer memory or any other suitable non-transitory computer storage medium. Various non-limiting embodiments of in-memory database systems...).
Regarding claim 4, the computing system of claim 2, the operations further comprising:
in response to the receiving commit status information, writing a commit log entry for the transaction, the commit log entry comprising the commit timestamp (Zwilling [0089]: In this case, sufficient information can be saved both in the local transaction log and in the transaction log of the external database server such that, when the transaction is replayed elsewhere, the local transaction is not visible before the external transaction. In the event that the transaction of the external server is read-write, it can be appreciated that the foregoing is not an issue in some cases as the transaction identifier can be saved (e.g., in the master transaction identifier field in the local log record) and visible during recovery. In order to accommodate this scenario, the local transaction, when paired with a read-only external transaction, saves the current external LSN to the master commit LSN field. During recovery, this field can be used to wait for the local system state to match the state of the external system. Similarly, the log of the external system can be configured to save the current serialization timestamp for the local transaction, implementing in effect a cross log anchor.).
Regarding claim 5, the computing system of claim 2, the operations further comprising:
associating the commit timestamp with the transaction (Zwilling [0009]: Within a log record, respective fields can provide a begin timestamp and an end timestamp and/or other information indicative of the period of time in which a corresponding transaction is active. This information can form the basis of a logical checkpointing system, where the state of a database system can be reconstructed by repeating transactions recorded in respective log entries in an order designated by the begin and end timestamps of the transactions without reference to physical locations at which the transactions operate.); and
in response to associating the commit timestamp with the transaction, sending a communication to the node of the relational database system that an association between the commit timestamp and the transaction identifier maintained by the node of the relational database system can be discarded by the node of the relational database system (Zwilling [0100]: Given the manner in which ‘End’ timestamps are allocated, the compact transaction history on the secondary node can be identified as a history where all transactions for all possible timestamps (e.g., sequential 64-bit integers) exist and are committed. In one example, this can be accomplished by configuring logging such that transactions that have aborted during validation (e.g., meaning they have already been issued an ‘End’ timestamp) on the primary node are also included in the log stream (e.g., via an abort record) for the purposes of making them available to the secondary node.).
Regarding claim 6, the computing system of claim 5, wherein the association between the commit timestamp and the transaction identifier is maintained by the node of the relational database system in an in-memory structure and the association is removed from the in- memory structure in response to receiving the communication from the computing system that the transaction identifier can be discarded (Zwilling [0100]: Given the manner in which ‘End’ timestamps are allocated, the compact transaction history on the secondary node can be identified as a history where all transactions for all possible timestamps (e.g., sequential 64-bit integers) exist and are committed. In one example, this can be accomplished by configuring logging such that transactions that have aborted during validation (e.g., meaning they have already been issued an ‘End’ timestamp) on the primary node are also included in the log stream (e.g., via an abort record) for the purposes of making them available to the secondary node.).
Regarding claim 7, the computing system of claim 1, wherein the object is a document of a document store (Zwilling [0035]: In physical or physiological logging techniques as described above or other suitable logging techniques, log records are assigned a sequence corresponding to an order in which the corresponding operations were performed within the data store. Accordingly, a log record in such a system includes sequence information, page information (or other location information), and transaction information.).
Regarding claim 8, the computing system of claim 1, wherein the object is in a XML, JAVASCRIPT OBJECT NOTATION, key-value, or graph format (Tang [0104]: JSDL language includes phrases and standardized XML schemas, which can be used to optimize expression of a set of XML elements for resources.).
Regarding claim 9, the computing system of claim 1, wherein the sending the commit request is not in response to a commit processing request received from the node of the relational database system (Zwilling [0047] mentioned in another embodiment, a method for maintaining a database recovery system includes receiving information relating to a transaction operating on data in at least one in-memory data store, logging the transaction in one or more log records according to a logical log record format, discarding reversal information relating to the transaction in response to commitment of the transaction, and preventing writing of data corresponding to one or more uncommitted transactions to at least one corresponding persistent data store.).
Regarding claim 10, the computing system of claim 1, wherein changes to objects stored by the computing system, the objects comprising the object (Zwilling [0172]: These resources and services include the exchange of information, cache storage and disk storage for objects, such as files.), are recorded in a virtual file (Zwilling [0151]: virtual memory.).
Regarding claim 11, the computing system of claim 10, wherein changes to the objects are also stored in-memory (Zwilling [0047]: in-memory data store).
Regarding claim 12, the computing system of claim 1, wherein the object is an object of a plurality of objects stored in-memory in the computing system and wherein the plurality of objects are maintained in a plurality of segments, at least a portion of the segments of the plurality of segments comprising multiple objects of the plurality of objects (Zwilling [0129]: In order to achieve the above ends, database environment 800 can allow data pertaining to a transaction at in-memory database system 810 to reside in multiple log streams.  It should be appreciated, however, that this modification would have no impact on the other embodiments described herein aside from the addition of sequencing for the transaction segments contained in respective log arenas.)
Regarding claim 13, the computing system of claim 12, wherein, for objects of the plurality objects, a segment stores a version identifier (Zwilling [0089]: in some cases as the transaction identifier can be saved (e.g., in the master transaction identifier field in the local log record) and visible during recovery.), a commit timestamp (Zwilling [0112]: last commit timestamp), and document data associated with a respective object (Zwilling [0041]: data in at least one data store in one or more log records.).
Regarding claim 14, the computing system of claim 13, wherein the version identifier is a new version identifier and the segment further stores an old version identifier for a prior version of the respective object modified to create the respective object having the new version identifier (Zwilling [0110]: In the contrasting case of crash recovery, garbage collection of old versions of data can be performed substantially concurrently with application of new versions of the same data in the event that there are no involved readers. By doing so, transactions can be processed such that no garbage is left behind. This can further simplify transaction processing by removing the need for validation processing, garbage collection processing, and post processing, and can in some cases provide significant speed increases for crash recovery.).
Regarding claim 15, the computing system of claim 12, further comprising an index, the index comprising elements pointing to objects of the plurality of objects (Zwilling [0034]: A variation of physical logging is hybrid physical-logical logging, or “physiological” logging, wherein a structured index is maintained that contains index records directly or indirectly corresponding to respective pages on disk and/or other suitable units of associated data stores. Upon an operation on data corresponding to one or more pages (e.g., inserting data, deleting data, etc.), a log record indicating the operation and the physical page(s) affected by the operation is generated and indexed using the appropriate index record(s).  Log manager component 530 can cooperate with log stream management component 540 and/or other components of database system 510 to realize index insert parallelism by, e.g., facilitating insertion of respective database rows corresponding to a plurality of log streams into an index corresponding to data store(s) 500 and/or 502 in a parallel manner.). 
Regarding claim 16, the computing system of claim 1, wherein the computing system receives from the node of the relational database system commit information for a plurality of objects (Zwilling [0172]: These resources and services include the exchange of information, cache storage and disk storage for objects, such as files.), the plurality of objects comprising the object (Zwilling [0173]: computing objects), and wherein the computing system uses the commit information for the plurality of objects to restore a state of the computing system prior to the restarting (Zwilling [0121]: A recovery component 560 can be utilized by database system 510 to recover the state of database system 510 and/or one or more data stores 500 or 502 in the event of a database crash, a storage device failure, and/or any other suitable event for which recovery of some or all data associated with database system 510 is desired.).
Regarding claim 17, Tang teaches, a method, implemented in a computing system comprising one or more hardware processors and at least one memory coupled to the one or more hardware processors (Tang [0010]: memory and processor), comprising:
receiving an operation to create, modify, or delete a document stored by the computing system, wherein the document is not a relational database table (Tang [0108]: Transaction Identity Management is responsible for assigning a unique identifier to each transaction, which can be implemented by tables, in order to distinguish transactions, and to facilitate the transaction management.  Transaction identity management module 0444 is responsible for transaction management in the disclosed invention. …  The resource consumption differs for different transactions.  Transaction scheduler 0442 determines the priority level of transaction according to the resources a transaction may consume.  This is implemented by contract algorithm in the disclosed invention.  Transaction scheduler 0442 determines whether the transaction can be executed based on the resource state information in resource manager 043, as well as the location of VM (i.e. which VM 051 in which slave 05) the transaction can be performed.  Transaction router 0443 transmits transaction to running slave 05 using routing protocol.  If there are two virtual machines 051 running on the same host, shared memory can be used to upload information.  Transaction Router 0443 is connected to the transaction implementation module 055 in slave 05.);
sending a commit request to a node of a relational database system to commit a transaction comprising the operation, the request comprising a transaction identifier for the transaction (Tang [0108]: Transaction Lifecycle Management module 0445 is responsible for the whole lifecycle of transaction, from transaction arrival, transaction refuse, transaction execution, to transaction commit or transaction roll back.  Transaction two-phase commit management is responsible for managing the two-phase commit of transaction.  Since the disclosed invention uses a resource state machine 0433 to determine whether the transaction can be executed, the probability to roll back a transaction is very low.  Since data sources in the disclosed invention are a data table or file system, both of which do not support two-phase commit, the disclosed invention uses a method of file lock and backup to ensure transaction atomicity and isolation, thus supports two-phase commit.  Transaction scheduler 0442 schedules transaction.  It first determines the priority level of transaction through contract algorithm.);
writing a log entry associated with the transaction and comprising the transaction identifier to a log (Tang [0184]: When the transaction is executed, transaction state can be set to success or failure state, and clear the transaction log. Specific process is as follows: A database management system, comprising a log manager component configured to generate one or more log records in a logical log record format relating to a transaction operating on data in at least one data store; and wherein information relating to reversal of the transaction is discarded in response to commitment of the transaction.);
Tang does not clearly teach, after the computing system has been restarted, reading the log and identifying one or more uncommitted transactions in the log, the one or more uncommitted transactions comprising the transaction; However Zwilling [0066] teaches, “Additionally, a standalone field can be set to "true" when the transaction was not part of a two-phase commit transaction.  If this field is set to "true," the transaction log can be regarded as contiguous and contained in the current log arena (e.g., no commit records, as described below).  Otherwise, a master transaction identifier field can identify the transaction identifier for the corresponding master transaction, and a master commit log sequence number (LSN) field can identify the progress of the master transaction.”
sending a request to the node of the relational database system for a commit status of the transaction (Zwilling [0061] as illustrated in FIG. 1, a transaction T1 enters an active phase upon a begin transaction event 100 (e.g., at time t10). Subsequently, transaction T1 can request to commit at event 110 (e.g., at time t20), at which time transaction T1 enters a commit preparation phase for validation and/or any other operations that are to be performed prior to commitment of transaction T1. Transaction T1 then enters a log writing phase upon completion of the commit preparation phase (e.g., at time t30), after which transaction T1 commits at event 115 (e.g., at time t40).); and
	receiving commit status information from the node of the relational database system for the transaction (Zwilling [0047]: “In another embodiment, a method for maintaining a database recovery system includes receiving information relating to a transaction operating on data in at least one in-memory data store, logging the transaction in one or more log records according to a logical log record format, discarding reversal information relating to the transaction in response to commitment of the transaction, and preventing writing of data corresponding to one or more uncommitted transactions to at least one corresponding persistent data store.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tang et al. to the Zwilling’s system by adding the feature of in-memory database recovery. The references (Tang and Zwilling) teach features that are analogous art and they are directed to the same field of endeavor, such as database resources. Ordinary skilled artisan would have been motivated to do so to provide Tang’s system with enhanced database transactions. (See Zwilling [0047], [0066], [0111-0112]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 18, the method of claim 17, wherein the sending the commit request is not in response to a commit processing request received from the node of the relational database system and the commit information status comprises a commit timestamp for the transaction, the method further comprising:
associating the commit timestamp with the transaction (Zwilling [0009]: Within a log record, respective fields can provide a begin timestamp and an end timestamp and/or other information indicative of the period of time in which a corresponding transaction is active. This information can form the basis of a logical checkpointing system, where the state of a database system can be reconstructed by repeating transactions recorded in respective log entries in an order designated by the begin and end timestamps of the transactions without reference to physical locations at which the transactions operate.); and
in response to associating the commit timestamp with the transaction, sending a communication to the node of the relational database system that an association between the commit timestamp and the transaction identifier maintained by the node of the relational database system can be discarded by the node of the relational database system (Zwilling [0100]: Given the manner in which ‘End’ timestamps are allocated, the compact transaction history on the secondary node can be identified as a history where all transactions for all possible timestamps (e.g., sequential 64-bit integers) exist and are committed. In one example, this can be accomplished by configuring logging such that transactions that have aborted during validation (e.g., meaning they have already been issued an ‘End’ timestamp) on the primary node are also included in the log stream (e.g., via an abort record) for the purposes of making them available to the secondary node.).
Regarding claim 19, Tang teaches, one or more computer-readable storage media comprising:
computer-executable instructions, that, when executed by a computing system, cause the computing system to perform operations to receive an operation to create, modify, or delete a document stored by the computing system, wherein the document is not a relational database table (Tang [0108]: Transaction Identity Management is responsible for assigning a unique identifier to each transaction, which can be implemented by tables, in order to distinguish transactions, and to facilitate the transaction management.  Transaction identity management module 0444 is responsible for transaction management in the disclosed invention. …  The resource consumption differs for different transactions.  Transaction scheduler 0442 determines the priority level of transaction according to the resources a transaction may consume.  This is implemented by contract algorithm in the disclosed invention.  Transaction scheduler 0442 determines whether the transaction can be executed based on the resource state information in resource manager 043, as well as the location of VM (i.e. which VM 051 in which slave 05) the transaction can be performed.  Transaction router 0443 transmits transaction to running slave 05 using routing protocol.  If there are two virtual machines 051 running on the same host, shared memory can be used to upload information.  Transaction Router 0443 is connected to the transaction implementation module 055 in slave 05.); 
computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to send a commit request to a node of a relational database system to commit a transaction comprising the operation, the request comprising a transaction identifier for the transaction (Tang [0108]: Transaction Lifecycle Management module 0445 is responsible for the whole lifecycle of transaction, from transaction arrival, transaction refuse, transaction execution, to transaction commit or transaction roll back.  Transaction two-phase commit management is responsible for managing the two-phase commit of transaction.  Since the disclosed invention uses a resource state machine 0433 to determine whether the transaction can be executed, the probability to roll back a transaction is very low.  Since data sources in the disclosed invention are a data table or file system, both of which do not support two-phase commit, the disclosed invention uses a method of file lock and backup to ensure transaction atomicity and isolation, thus supports two-phase commit.  Transaction scheduler 0442 schedules transaction.  It first determines the priority level of transaction through contract algorithm.);
computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to write a log entry associated with the transaction and comprising the transaction identifier to a log (Tang [0184]: When the transaction is executed, transaction state can be set to success or failure state, and clear the transaction log. Specific process is as follows: A database management system, comprising a log manager component configured to generate one or more log records in a logical log record format relating to a transaction operating on data in at least one data store; and wherein information relating to reversal of the transaction is discarded in response to commitment of the transaction.);
Tang does not clearly teach, computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to, after the computing system has been restarted, read the log and identifying one or more uncommitted transactions in the log, the one or more uncommitted transactions comprising the transaction; However Zwilling [0066] teaches, “Additionally, a standalone field can be set to "true" when the transaction was not part of a two-phase commit transaction.  If this field is set to "true," the transaction log can be regarded as contiguous and contained in the current log arena (e.g., no commit records, as described below).  Otherwise, a master transaction identifier field can identify the transaction identifier for the corresponding master transaction, and a master commit log sequence number (LSN) field can identify the progress of the master transaction.”
computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to send a request to the node of the relational database system for a commit status of the transaction (Zwilling [0061] as illustrated in FIG. 1, a transaction T1 enters an active phase upon a begin transaction event 100 (e.g., at time t10). Subsequently, transaction T1 can request to commit at event 110 (e.g., at time t20), at which time transaction T1 enters a commit preparation phase for validation and/or any other operations that are to be performed prior to commitment of transaction T1. Transaction T1 then enters a log writing phase upon completion of the commit preparation phase (e.g., at time t30), after which transaction T1 commits at event 115 (e.g., at time t40).); and
computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to receive commit status information from the node of the relational database system for the transaction (Zwilling [0047]: “In another embodiment, a method for maintaining a database recovery system includes receiving information relating to a transaction operating on data in at least one in-memory data store, logging the transaction in one or more log records according to a logical log record format, discarding reversal information relating to the transaction in response to commitment of the transaction, and preventing writing of data corresponding to one or more uncommitted transactions to at least one corresponding persistent data store.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tang et al. to the Zwilling’s system by adding the feature of in-memory database recovery. The references (Tang and Zwilling) teach features that are analogous art and they are directed to the same field of endeavor, such as database resources. Ordinary skilled artisan would have been motivated to do so to provide Tang’s system with enhanced database transactions. (See Zwilling [0047], [0066], [0111-0112]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 20, the one or more computer-readable storage media of claim 19, wherein the sending the commit request is not in response to a commit processing request received from the node of the relational database system and the commit information status comprises a commit timestamp for the transaction, the method further comprising:
computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to associate the commit timestamp with the transaction (Zwilling [0102]: Put another way, the insert/delete operation is deferred until transactions with older commit timestamps have been fully applied and committed and the current transaction is at the top of the compact list of applied transactions.); and
computer-executable instructions, that, when executed by the computing system, cause the computing system to perform operations to in response to associating the commit timestamp with the transaction (Zwilling [0102]: Put another way, the insert/delete operation is deferred until transactions with older commit timestamps have been fully applied and committed and the current transaction is at the top of the compact list of applied transactions.), 
send a communication to the node of the relational database system that an association between the commit timestamp and the transaction identifier maintained by the node of the relational database system can be discarded by the node of the relational database system (Zwilling [0100]: Given the manner in which ‘End’ timestamps are allocated, the compact transaction history on the secondary node can be identified as a history where all transactions for all possible timestamps (e.g., sequential 64-bit integers) exist and are committed. In one example, this can be accomplished by configuring logging such that transactions that have aborted during validation (e.g., meaning they have already been issued an ‘End’ timestamp) on the primary node are also included in the log stream (e.g., via an abort record) for the purposes of making them available to the secondary node.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Merriman, US 2013/0290249, Large Distributed Database Clustering Systems and Methods
Thomsen, US 2013/0117237, Distributed Database Log Recovery
Holenstein, US 2010/0191884, Method for Replicating Locks in a Data Replication Engine
Park, US 10,095,764, Multi-Replica Asynchronous Table Replication
Lee, US 9,965,359, Log Forwarding to avoid deadlocks during parallel log replay in asynchronous table replication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154